DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.
 Response to Amendment
Applicant’s amendments to claims 1, 8, and 19 are acknowledged by the Examiner. 
Claims 1-17 and 19 are currently pending and under examination. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The office action has been updated in light of applicant’s amendments. Therefore, Gingles and Reyes are no longer being used as prior art. 
Applicant’s argument regarding the Scrivens reference: Most of the transparent sheet 15 is provided at the periphery of an absorbing sheet 20, but not between an incise foil in the middle of the absorbing sheet 20. There is also no disclosure in Scrivens, however, of a surgical drape having a continuous incision sheet that is a component separate from the impervious sheet and the transparent sheet sections of the drape, and wherein the incise foil has adhesive properties on a bottom side thereof, and wherein the continuous incision sheet extends uninterrupted throughout its entire extent and comprises a transparent incise foil having adhesive properties on a bottom side. 
Examiner’s response: Applicant's arguments filed 12/03/2021 have been fully considered but they are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the transparent sheet being between an incise foil in the middle of the absorbing sheet) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim only states that the transparent sheet is flanked by the impervious sheet, and does not state that the transparent sheet is flanked by the impervious sheet on both sides such that the transparent sheet would be in the middle. The claim also does not state that the transparent sheet is between an incise foil and the absorbing sheet. Scrivens discloses the surgical drape having a second plastic film, which is interpreted to be a continuous incision sheet with an incise foil that has adhesive properties on the bottom side thereof, as the second plastic film is a transparent sheet with adhesive properties on the skin contacting side or the bottom side. See updated office action below for further details. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantial” in claim 1 is a relative term which renders the claim indefinite. The term “substantial” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As no explicit definition is given, the Examiner has defined “a substantial part of the associated patient…” in claim 1 to mean a substantial part of the associated patient with minor deviations.
The term “substantially” in claim 2 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As no explicit definition is given, the Examiner has defined “substantially a whole body part…” in claim 2 to mean substantially a whole body part with minor deviations. 
The term “substantial” in claim 8 is a relative term which renders the claim indefinite. The term “substantial” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As no explicit definition is given, the Examiner has defined “a substantial part of the associated patient…” in claim 1 to mean a substantial part of the associated patient with minor deviations.
Claim 8 recites the limitation "the incision sheet" in line 8.  There is insufficient antecedent basis for this limitation in the claim. For purpose of examination, the examiner is interpreting the incision sheet to be the same as “a continuous incision section” in line 5 of claim 8. 
Regarding claim 16, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The term “substantial” in claim 19 is a relative term which renders the claim indefinite. The term “substantial” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As no explicit definition is given, the Examiner has defined “a substantial part of the associated patient…” in claim 19 to mean a substantial part of the associated patient with minor deviations.
Claims 3-7 and 9-15, and 17 are rejected for depending on a previously rejected claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scrivens et al. (referred to as “Scrivens”) (EP 0166124 A2).
Regarding claim 1, Scrivens discloses a surgical drape (see Fig. 1) for covering an associated patient during a procedure on the associated patient, the surgical drape having a length and a width (see Annotated Fig. 1 of Scrivens) and comprising:
an impervious sheet (10) having absorbing properties (see Fig. 1 and Pg. 2 lines 35-36 and Pg. 3 lines 1-3; main body portion 10 is an impervious sheet as it is treated with a water-repellant finish to repel liquids, but is also made from non-woven fabric which has absorbent properties, see Pg. 3 lines 15-19); 
a continuous incision sheet (second plastic film, see Pg. 3 lines 30-31) extending uninterrupted throughout its entire extent and comprising a transparent incise foil having adhesive properties on a bottom side (see Figs. 1-2 and Pg. 3 lines 21-34; the second plastic film is a continuous incision sheet as it is a sheet that goes over an incision site, as the second plastic film covers fenestration 23, and is an incise film or foil that is clear or transparent with adhesive on the body contact side of the film or the bottom side, and the second plastic film extends uninterrupted throughout its entire extent, as the incise film may be left for the surgeon to fenestrate); and 
a transparent sheet (15) bonded with the impervious (10) and continuous incision sheets (second plastic film) and having a non-adhering underside (see Fig. 1 and Pg. 3 lines 5-21; head portion 15 is made of a plastic film which is transparent, and thus is a transparent sheet, and head portion 15 is bonded with main body portion 10 and the second plastic film via reinforcement area 20, and head portion 15 has a non-adhering underside, as there is no adhesive to adhere or stick to something, see Fig. 3), the transparent sheet (15) allowing viewing for registration purposes through the surgical drape of a substantial part of the associated patient that is covered by the surgical drape (see Fig. 1; head portion 15 is made from transparent plastic film, which provides greater visibility of a patient and thus is capable of allowing viewing for registration purposes through the surgical drape of a substantial part of the associated patient that is covered by the surgical drape), wherein the continuous incision sheet (second plastic film) and the transparent sheet (15) lie adjacent to each other (see Fig. 1; the second plastic film which is part of the reinforcement area 20 lies adjacent to or near head portion 15), wherein the transparent sheet (15) extends over the entire width of the surgical drape and is flanked by the impervious sheet (10) (see Annotated Fig. 1 of Scrivens and Pg. 4 lines 11-13; head portion 15 extends over the entire width of the surgical drape, as seen in Annotated Fig. 1 of Scrivens, and head portion 15 is flanked by main body portion 10 as the main body portion 10 is on one side of the head portion 15, see Fig. 1, see definition of flank: be on each or on one side of, https://www.lexico.com/en/definition/flank), and wherein the surgical drape is adapted to be fixed at an incision site by adhering the incise foil to skin of the associated patient (see Figs. 1-2 and Pg. 3 lines 26-34; the second plastic film of the surgical drape has an incise film which has an adhesive on the body contact side of the film to adhere to the associated patient at an incision site so that the surgical drape is adapted to be fixed at an incision site). 

    PNG
    media_image1.png
    820
    546
    media_image1.png
    Greyscale

Annotated Fig. 1 of Scrivens. 
Regarding claim 2, Scrivens discloses the invention as discussed in claim 1. Scrivens further discloses wherein the transparent sheet (15) is sized such that substantially a whole body part of the associated patient covered by the surgical drape can be visually observed (see Fig. 1 and Pg. 1 lines 9-12; head portion 15 is sized such that the head, which is a whole body part, of the associated patient covered by the surgical drape can be visually observed). 
Regarding claim 3, Scrivens discloses the invention as discussed in claim 1. Scrivens further discloses wherein the size of the transparent sheet (15) is more than 20% of the overall size of the surgical drape (see Fig. 1 and Pg. 4 lines 7-13; the dimensions of head portion 15 is 101 cm x 152 cm, which equals 15,352 cm2 and the dimensions of the entire surgical drape is 304 cm x 152 cm, which equals 46,208 cm2, and thus head portion 15 is 33% of the overall size of the surgical drape as (15,352 / 46,208)x100 = 33%, which is more than 20%). 
Regarding claim 4, Scrivens discloses the invention as discussed in claim 1. Scrivens further discloses wherein the transparent sheet (15) is sized and/or shaped corresponding to the size and/or shape of the patient’s body part to be treated (see Pg. 1 lines 9-12; head portion 15 is sized such that the head portion 15 covers the head of the patient to be treated).
Regarding claim 5, Scrivens discloses the invention as discussed in claim 1. Scrivens further discloses wherein the transparent sheet (15) surrounds the incision sheet (second plastic film) (see Figs. 1-3; head portion 15 surrounds the second plastic film as seen in Figs. 1-3). 
Regarding claim 6, Scrivens discloses the invention as discussed in claim 1. Scrivens further discloses wherein the surgical drape (see Fig. 1) has a form of a 2-dimension plane (see Fig. 1; the surgical drape shown in Fig. 1 has a form of a 2-dimensional plane as it is flat surface and has a length and a width). 
Regarding claim 16, Scrivens discloses the invention as discussed in claim 2. Scrivens further discloses wherein the transparent sheet (15) is sized such that a structurally stable body part of the associated patient such as a head, a thigh, a lower leg, an upper arm, a forearm or pelvis covered by the surgical drape can be visually observed (see Fig. 1 and Pg. 1 lines 9-12 and Pg. 3 lines 10-11; head portion 15 is sized such that the head of the associated patient can be visually observed as head portion 15 is a transparent sheet that covers the head of the associated patient). 
Regarding claim 19, Scrivens discloses a surgical drape (see Fig. 1) for covering an associated patient during a procedure on the associated patient, the surgical drape having a length and a width (see Annotated Fig. 1 of Scrivens) and comprising:
an impervious sheet (10) having absorbing properties (see Fig. 1 and Pg. 2 lines 35-36 and Pg. 3 lines 1-3; main body portion 10 is an impervious sheet as it is treated with a water-repellant finish to repel liquids, but is also made from non-woven fabric which has absorbent properties, see Pg. 3 lines 15-19); 
an unperforated incision sheet (second plastic film, see Pg. 3 lines 30-31) extending uninterrupted throughout its entire extent and comprising a transparent incise foil having adhesive properties on a bottom side (see Figs. 1-2 and Pg. 3 lines 21-34; the second plastic film is an unperforated incision sheet as it is a sheet that goes over an incision site, as the second plastic film covers fenestration 23, and is an incise film or foil that is clear or transparent with adhesive on the body contact side of the film or the bottom side, and the second plastic film extends uninterrupted throughout its entire extent, as the incise film may be left for the surgeon to fenestrate meaning it is also unperforated); and 
a transparent sheet (15) bonded with the impervious sheet (10) and with the unperforated incision sheets (second plastic film) (see Fig. 1 and Pg. 3 lines 5-21; head portion 15 is made of a plastic film which is transparent, and thus is a transparent sheet, and head portion 15 is bonded with main body portion 10 and the second plastic film via reinforcement area 20, and head portion 15), the transparent sheet (15) allowing viewing for registration purposes through the surgical drape of a substantial part of the associated patient that is covered by the surgical drape (see Fig. 1; head portion 15 is made from transparent plastic film, which provides greater visibility of a patient and thus is capable of allowing viewing for registration purposes through the surgical drape of a substantial part of the associated patient that is covered by the surgical drape), wherein the unperforated incision sheet (second plastic film) and the transparent sheet (15) lie adjacent to each other (see Fig. 1; the second plastic film which is part of the reinforcement area 20 lies adjacent to or near head portion 15), wherein the transparent sheet (15) extends over the entire width of the surgical drape and is flanked by the impervious sheet (10) (see Annotated Fig. 1 of Scrivens and Pg. 4 lines 11-13; head portion 15 extends over the entire width of the surgical drape, as seen in Annotated Fig. 1 of Scrivens, and head portion 15 is flanked by main body portion 10 as the main body portion 10 is on one side of the head portion 15, see Fig. 1, see definition of flank: be on each or on one side of, https://www.lexico.com/en/definition/flank), and wherein the surgical drape is adapted to be fixed at an incision site by adhering the incise foil to skin of the associated patient as a sole adhering of the surgical drape with the associated patient (see Figs. 1-2 and Pg. 3 lines 26-34; the second plastic film of the surgical drape has an incise film which has an adhesive on the body contact side of the film to adhere to the associated patient at an incision site so that the surgical drape is adapted to be fixed at an incision site as a sole adhering of the surgical drape with the associated patient). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scrivens in view of Baker et al. (referred to as “Baker”) (US 5,979,450)
Regarding claim 7, Scrivens discloses the invention as discussed in claim 1. 
Scrivens does not disclose at least one fixation member releasably holding together a compacted area of the transparent sheet, the compacted area being a folded, pleated or rolled area. 
However, Baker teaches an analogous surgical drape (130) further comprising at least one fixation member (141) releasably holding together a compacted area of the transparent sheet (131), the compacted area being a folded, pleated or rolled area (see Fig. 8A; drape 130 comprises flexible film 131, which is formed from a transparent material, see Col. 5 lines 43-44, thus flexible film 131 is releasably rolled or folded via closure tab 141, making drape 130 not come undone after being rolled or folded, thus closure tab 141 is a fixation member; see Col. 14 lines 65-67 et seq. Col. 15 lines 1-15), providing a drape that can be folded to fit in packs and drawers without harming the surgical drape (see Col. 16 lines 7-11), so that a user can easily  adjust/fold the drape to their liking. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the transparent sheet of the surgical drape disclosed by Scrivens with a film handle (135) and fixation member (141) as taught by Baker to have provided an improved surgical drape that can be folded to fit in packs and drawers without harming the surgical drape (see Col. 16 lines 7-11), so that a user can easily adjust/fold the drape to their liking. 
Claim(s) 8-11, 13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Csavoy et al. (referred to as “Csavoy) (US 2008/0269599 A1) in view of Scrivens.
Regarding claim 8, Csavoy discloses a method of registering a body part of an associated patient with a pre-acquired dataset of the body part (see Abstract and [0005]), the method comprising:
providing a surgical drape having a length and a width (see [0072], [0074], [0080], and Fig. 4; sheet 140 is a drape which has a length and a width);
covering the body part of the associated patient with the surgical drape (see [0080] and [0085], see Figs. 4-5; sheet 140 is a surgical drape which covers the body part of the associated patient);
approaching and registering the body part of the associated patient with a registration instrument (see [0095]-[0096]; Tracer.TM can include an instrument that can be positioned at several points or drawn across a skin surface to register a patient). 
Csavoy does not disclose a surgical drape comprising: an impervious sheet having absorbing properties; a continuous incision section extending uninterrupted throughout its entire extent and comprising a transparent incise foil having adhesive properties on a bottom side; and a transparent sheet bonded to the impervious sheet and the incision sheet and having a non-adhering underside, the transparent sheet allowing viewing through the surgical drape for registration purposes of a substantial part of the associated patient that is covered by the surgical drape, wherein the incision sheet and the transparent sheet lie adjacent to each other, wherein the transparent sheet extends over the entire width of the surgical drape and is flanked by the impervious sheet, and wherein the surgical drape is adapted to be fixed at an incision site by adhering the incise foil to skin of the associated patient; using the transparent sheet of the surgical drape to visually identify the body part of the associated patient covered by the surgical drape. 
However, Scrivens teaches an analogous surgical drape (see Fig. 1) with a length and a width (see Annotated Fig. 1 of Scrivens) comprising: 
an impervious sheet (10) having absorbing properties (see Fig. 1 and Pg. 2 lines 35-36 and Pg. 3 lines 1-3; main body 10 is an impervious sheet as it is treated with a water-repellant finish to repel liquids, but is also mad from non-woven fabric which has absorbent properties, see Pg. 3 lines 15-19); 
a continuous incision section (second plastic film, see Pg. 3 lines 30-31) extending uninterrupted throughout its entire extent and comprising a transparent incise foil having adhesive properties on a bottom side (see Figs. 1-2 and Pg. 3 lines 21-34; the second plastic film is a continuous incision section as it is a section that goes over an incision site, as the second plastic film covers fenestration 23, and is an incise film or foil that is clear or transparent with adhesive on the body contact side of the film or the bottom side, and the second plastic film extends uninterrupted throughout its entire extent, as the incise film may be left for the surgeon to fenestrate); and 
a transparent sheet (15) bonded to the impervious sheet (10) and the incision sheet (second plastic film) and having an non-adhering underside (see Fig. 1 and Pg. 3 lines 5-21; head portion 15 is made of a plastic film which is transparent, and thus is a transparent sheet, and head portion 15 is bonded with main body portion 10 and the second plastic film via reinforcement area 20, and head portion 15 has a non-adhering underside, as there is no adhesive to adhere or stick to something, see Fig. 3), the transparent sheet (15) allowing viewing through the surgical drape for registration purposes of a substantial part of the associated patient that is covered by the surgical drape (see Fig. 2; head portion 15 is made from transparent plastic film, which provides greater visibility of a patient and thus is capable of allowing viewing for registration purposes through the surgical drape of a substantial part of the associated patient that is covered by the surgical drape), wherein the incision sheet (second plastic film) and the transparent sheet (15) lie adjacent to each other (see Fig. 1; the second plastic film which is part of the reinforcement area 20 lies adjacent to or near head portion 15), wherein the transparent sheet (15) extends over the entire width of the surgical drape and is flanked by the impervious sheet (10) (see Annotated Fig. 1 of Scrivens and Pg. 4 lines 11-13; head portion 15 extends over the entire width of the surgical drape, as seen in Annotated Fig. 1 of Scrivens, and head portion 15 is flanked by main body portion 10 as the main body portion 10 is on one side of the head portion 15, see Fig. 1, see definition of flank: be on each or on one side of, https://www.lexico.com/en/definition/flank), and wherein the surgical drape is adapted to be fixed at an incision site by adhering the incise foil to skin of the associated patient (see Figs. 1-2 and Pg. 3 lines 26-34; the second plastic film of the surgical drape has an incise film which has an adhesive on the body contact side to adhere to the associated patient at an incision site so that the surgical drape is adapted to be fixed at an incision site); using the transparent sheet (15) of the surgical drape to visually identify the body part of the associated patient covered by the surgical drape (see Fig. 1; head portion 15 is made from transparent plastic film, and thus a user would be able to visually identify the body part of the associated patient covered by the surgical drape via the head portion 15), providing a drape that avoids linting problems and provides a relatively simple draping technique to allow the surgical staff to quickly drape the patient in an aseptic manner (see Pg. 2 lines 5-8), and provides adequate visibility and absorption. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surgical drape of Csavoy with the surgical drape as taught by Scrivens to have provided an improved surgical drape that avoids linting problems and provides a relatively simple draping technique to allow the surgical staff to quickly drape the patient in an aseptic manner (see Pg. 2 lines 5-8), and provides adequate visibility and absorption. 
Regarding claim 9, Csavoy in view Scrivens discloses the method as discussed in claim 8. Csavoy in view of Scrivens further discloses wherein the approaching and registering comprises approaching and registering the body part of the associated patient with an unsterilized registration instrument used within the unsterile area for the registering of the body part (see [0009] and [0022]-[0025] of Csavoy and Fig. 1 of Csavoy; instruments such as x-ray devices such as C-arm 18 is unsterile and used within an unsterile area to register the body part of a patient as no surgical drape is present in Fig. 1 of Csavoy, also see  https://www.cdc.gov/infectioncontrol/guidelines/disinfection/healthcare-equipment.html). 
Regarding claim 10, Csavoy in view of Scrivens discloses the method as discussed in claim 8. Csavoy in view of Scrivens further discloses wherein the approaching and registering comprises approaching and registering the body part of the associated patient with a sterile registration instrument used within the sterile workplace for the registering of the body part of the associated patient (see [0009], [0022],[0024], [0080], [0083], [0085], and [0093]-[0094] of Csavoy; approaching and registering the body part of the associated patient with instrument 12 of Csavoy, which may be a medical probe, see [0022], are sterile via a sterile probe cover or a disinfectant (also see https://www.cdc.gov/infectioncontrol/guidelines/disinfection/healthcare-equipment.html), is used within the sterile workplace as sheet 140 of Csavoy is present, thus maintaining a sterility for the registration of the body part of the associated patient). 
Regarding claim 11, Csavoy in view of Scrivens discloses the method as discussed in claim 9. Csavoy in view of Scrivens further discloses wherein the registering comprises palpating and/or sweeping the body part of the associated patient with the registration instrument and/or palpating artificial fiducials attached to the body part of the associated patient (see [0094] and [0104] of Csavoy; fiducial points that are attached to the body part of a patient are palpated with a registration instrument). 
Regarding claim 13, Csavoy in view of Scrivens discloses the method as discussed in claim 8. Csavoy in view of Scrivens further discloses wherein the registering of the body part of the associated patient is an initial registration performed prior to surgery (see Fig. 6 of Csavoy and [0099] of Csavoy; block 154 of Csavoy in which the image data is acquired and registered is acquired preceding a procedure/surgery, as it occurs before blocks 196 and 198 of Csavoy in which the patient undergoes the procedure). 
Regarding claim 17, Csavoy in view of Scrivens discloses the method as disclosed in claim 10. Csavoy in view of Scrivens further discloses wherein the registering comprises palpating and/or sweeping the body part of the associated patient with the registration instrument and/or palpating artificial fiducials attached to the body part of the associated patient (see [0094] and [0104]; registering comprises palpating or touching fiducial markers 58 of Csavoy which are attached to the body part of the associated patient via device 12 of Csavoy). 
Claim(s) 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Csavoy in view of Scrivens further in view of Piron et al. (referred to as “Piron”) (US 10,433,763 B2).
Regarding claim 12, Csavoy in view of Scrivens discloses the method as discussed in claim 8. 
Csavoy in view of Scrivens does not disclose attaching artificial fiducials onto the body part of the associated patient prior to covering the associated patient with the surgical drape. 
However, Piron teaches an analogous method of registering a body part of an associated patient (see Figs. 3A, 3B, and Col. 8 lines 53-56) and further comprising attaching artificial fiducials onto the body part of the associated patient prior to covering the associated patient with the surgical drape (see Col. 8 lines 53-56, Col. 9 lines 31-51, Col. 10 lines 32-38, and Figs. 3A and 3B; as seen in the flow charts of Figs. 3A and 3B, fiducials are used to complete registration and thus after attaching fiducials onto the body part of the associated patient, the patient is draped (box 310 in Fig. 3A)), providing to create and maintain a sterile field during a surgical procedure and to eliminate the passage of bacteria between non-sterile and sterile areas (see Col. 10 lines 32-38). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Csavoy in view of Scrivens to include attaching artificial fiducials onto the body part of the associated patient prior to covering the associated patient with the surgical drape as taught by Piron to have provided an improved method of registration in order to create and maintain a sterile field during a surgical procedure and to eliminate the passage of bacteria between non-sterile and sterile areas (see Col. 10 lines 32-38).
Regarding claim 14, Csavoy in view of Scrivens discloses the method as discussed in claim 8. 
Csavoy in view of Scrivens does not disclose wherein the registering of the body part of the associated patient is a follow-up registration performed during a surgical procedure. 
However, Piron teaches an analogous method of registering a body part of an associated patient (see Figs. 3A, 3B, and Col. 8 lines 53-56) wherein the registering of the body part of the associated patient is a follow-up registration performed during a surgical procedure (see Fig. 3A and Col. 10 lines 44-51 and Col. 10 lines 58-61; during a surgical procedure like a craniotomy, a surgeon is able to further update the registration (block 322 in Fig. 3A) of the body part of the associated patient, and thus is a follow-up registration) providing better registration data of the patient so that a surgeon is better able to perform their surgery. 
Therefore, it would haven been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Csavoy in view of Scrivens to include registering of the body part of the associated patient is a follow-up registration performed during a surgical procedure as taught by Piron to have provided an improved method of registration that provides better registration data of the patient so that a surgeon is better able to perform their surgery. 
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Csavoy in view of Scrivens further in view of Baker.
Regarding claim 15, Csavoy in view of Scrivens discloses the method as discussed in claim 8. 
Csavoy in view of Scrivens does not disclose adjusting the size of the transparent sheet by releasing fixation means of the surgical drape, the fixation means comprising at least one fixation member releasably holding together a compacted area of the transparent sheet of the surgical drape, the compacted area being a folded, pleated or rolled area. 
However, Baker teaches an analogous surgical drape (130) further comprising adjusting the size of the transparent sheet by releasing fixation means of the surgical drape (130), the fixation means comprising at least one fixation member (141) releasably holding together a compacted area of the transparent sheet (131) of the surgical drape (130), the compacted area being a folded, pleated or rolled area (see Fig. 8A; drape 130 comprises flexible film 131, which is formed from a transparent material, see Col. 5 lines 43-44, thus flexible film 131 is releasably rolled or folded and held in place via closure tab 141, adjusting the size of flexible film 131, and making drape 130 not come undone after being rolled or folded; see Col. 14 lines 65-67 et seq. Col. 15 lines 1-15), providing a drape that can be folded to fit in packs and drawers without harming the surgical drape (see Col. 16 lines 7-11), so that a user can easily  adjust/fold the drape to their liking.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the transparent sheet of the surgical drape disclosed by Csavoy in view of Scrivens with a film handle (135) and fixation member (141) as taught by Baker to have provided an improved surgical drape that can be folded to fit in packs and drawers without harming the surgical drape (see Col. 16 lines 7-11), so that a user can easily adjust/fold the drape to their liking. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579. The examiner can normally be reached Monday - Thursday, 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBIN HAN/Examiner, Art Unit 3786                                                                                                                                                                                                        

/ERIN DEERY/Primary Examiner, Art Unit 3754